Citation Nr: 0012923	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-05 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a disorder 
manifested by decayed and missing teeth for compensation 
purposes.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to 
July 1967.

This matter comes, in part, before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the RO that denied claims of entitlement to 
service connection for hearing loss and a disorder manifested 
by decayed and missing teeth.  This appeal is also from a 
July 1998 rating decision by the RO that, among other things, 
denied claims of entitlement to service connection for 
bilateral lower leg edema, bronchitis, disability causing 
earaches, headaches, heart disease, and hypertension.  
Previously, this case was before the Board in November 1999 
when it was remanded to schedule the veteran for a hearing 
before a member of the Board.  Such a hearing was conducted 
in February 2000.

With regard to the veteran's claim of service connection for 
a disorder manifested by decayed and missing teeth, the Board 
notes that the only matter the RO developed for appellate 
review is whether service connection is warranted for 
purposes of an award of disability compensation benefits.  
Consequently, the Board's analysis will likewise be limited 
to that question.  The question of service connection for a 
dental condition for purposes of VA treatment has not been 
considered.

In a written statement in October 1998, the veteran withdrew 
his appeal for service connection for a disability causing 
earaches.  At his February 2000 hearing, the veteran withdrew 
his appeals for service connection for bilateral lower leg 
edema and headaches.  He also confirmed his withdrawal of the 
issue of service connection for a disability causing 
earaches.  Therefore, these issues are no longer before the 
Board and will not be addressed.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.204 (1999).

The Board notes that service connection may be established 
for disability or death if the evidence establishes that 
injury or disease resulted from tobacco use during active 
military service for claims filed on or before June 9, 1998.  
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) (to 
be codified at 38 U.S.C. § 1103).  Because the veteran's 
bronchitis claim was filed before June 9, 1998, consideration 
may be given to his claim under prior law that permitted 
service connection when nicotine addiction, which led to 
disability, began in service.  The veteran has raised the 
issue of entitlement to service connection for bronchitis due 
to smoking.  However, this issue has not yet been addressed 
by the RO and is consequently referred to the RO for 
appropriate action.  The issue currently before the Board, 
and decided below, is limited to entitlement to service 
connection for bronchitis other than that due to tobacco use.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran currently has a disability causing decayed 
and missing teeth attributable to military service.  

2.  No competent medical evidence has been presented to link 
hearing loss to the veteran's period of service.

3.  No competent medical evidence has been presented to link 
bronchitis, heart disease, or hypertension to the veteran's 
period of service.


CONCLUSIONS OF LAW

1.  The claim of service connection for hearing loss is not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(1999).

2.  The claim of service connection for bronchitis, heart 
disease, or hypertension is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

3.  The claim of service connection for a disorder manifested 
by decayed and missing teeth is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.381(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

Hearing Loss

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  In the veteran's 
case, an October 1997 VA audiological evaluation establishes 
that the veteran has hearing loss disability in each ear by 
these standards.  Id.  

Certain chronic diseases, such as sensorineural hearing loss 
(an organic disease of the nervous system), when manifest to 
a compensable degree within one year after the veteran's 
separation from service, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection for hearing loss is not 
well grounded.  The veteran's service records indicate that 
he served in the United States Navy and qualified as a rifle 
sharpshooter.  His service medical records demonstrate that, 
on pre-enlistment examination in February 1965, audiometric 
testing showed puretone thresholds (converted from ASA to 
ISO) of 15, 20, 10, and 10 decibels in the left ear and 10, 
5, 5, and minus 5 decibels in the right ear at 500, 1,000, 
2,000, and 4,000 Hz, respectively.  On separation examination 
in May 1967, audiometric testing showed puretone thresholds 
(converted from ASA to ISO) of 15, 10, 10, and 5 decibels in 
each ear at 500, 1,000, 2,000, and 4,000 Hz, respectively.  
No diseases or defects of the ears were noted.  (ASA values 
have been converted to ISO Standards to facilitate data 
comparison.)

Post-service treatment reports do not contain a diagnosis of 
any hearing loss until October 1997, approximately 30 years 
after the veteran's separation from service.  At the 
October 1997 VA audiological evaluation, the veteran reported 
difficulty understanding speech.  He reported a history of 
noise exposure while on active duty.  Examination revealed 
puretone thresholds of 20, 15, 15, and 25 decibels in the 
left ear and 20, 5, 15, and 15 decibels in the right ear at 
1000, 2000, 3000, and 4000 Hz, respectively.  Speech 
recognition ability of 84 percent in the left ear and 88 
percent in the right ear was noted.  The examiner noted that 
left ear hearing was within normal limits except for mild 
sensorineural loss above 6000 Hz with good speech 
discrimination.  The examiner also noted that the right ear 
hearing was within normal limits except for mild 
sensorineural loss above 4000 Hz with good speech 
discrimination.  The examiner noted that puretone test 
results appeared to offer the best estimates of hearing 
function.

At an October 1998 RO hearing, the veteran testified that, 
during service, he was required to file an M-16 rifle on 
numerous occasions with no hearing protection provided.  He 
testified that, while working as an admission and depositions 
clerk at an Army hospital, he was required repeatedly to 
operate a metal plate stamping machine in an enclosed room 
without the benefit of ear protection.  He also testified 
that, following separation, he had not been exposed to any 
other type of loud noises.

In addition to his testimony at a February 2000 hearing, the 
veteran submitted an article from the National Institute on 
Deafness and Other Communication Disorders (NIDCD) supporting 
his argument that noise-induced hearing loss can be caused by 
a one-time exposure to loud sound and by repeated exposure to 
sounds at various loudness levels over an extended period of 
time.  

As noted above, the veteran must present competent medical 
evidence of both currently disability and a relationship 
between that disability and service.  Although the record 
shows that the veteran was found to have a hearing loss 
disability by VA standards in October 1997, the VA examiner 
did not provide an opinion regarding the etiology of such 
hearing loss disability.  In short, no competent medical 
evidence has been presented to show that the veteran 
currently experiences hearing loss disability that is 
attributable to his period of active military service.  The 
Board has considered the veteran's statements, NIDCD article, 
October 1998 testimony, and February 2000 testimony regarding 
the onset of his hearing loss disability.  However, while he 
is competent to provide information regarding the symptoms he 
currently experiences and has experienced since military 
service, there is no indication that he is competent to 
comment upon etiology or time of onset of currently diagnosed 
disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 
2 Vet. App. at 495.  The Board acknowledges the veteran's 
testimony that he fired M-16s in service and had to operate a 
stamping machine in an enclosed room without the benefit of 
ear protection.  Nevertheless, even accepting the veteran's 
statements of noise exposure in service as accurate, as well 
as his report of having had continuous problems since 
service, the Board finds that he has not presented competent 
medical evidence of a relationship between military service 
and current disability or continued symptoms since service.  
(The statutory presumption of 38 C.F.R. § 3.307 does not aid 
the veteran because no evidence has been submitted to show 
that sensorineural hearing loss was manifested to a 
compensable degree within a year of his separation from 
service.  38 C.F.R. §§ 3.307, 3.309.)  

Bronchitis, Heart Disease, & Hypertension

Cardiovascular-renal disease including hypertension is 
considered "chronic" within the meaning of 38 C.F.R. 
§ 3.307.  Consequently, if such disability is manifested to a 
compensable degree within a year of the veteran's separation 
from service, a presumption of service incurrence or 
aggravation applies.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1999).

The Board also finds that the veteran's claim of entitlement 
to service connection for bronchitis, heart disease, or 
hypertension is not well grounded.  The veteran's service 
medical records are negative for complaints of, treatment 
for, or diagnoses suggesting any pulmonary problems.  The 
records do show that, in May 1966, chest pain was noted.  In 
June 1966, it was noted that the veteran continued to have 
intermittent chest pain.  In September 1966 and January 1967, 
chest pains were again noted.  When the veteran was examined 
for separation from service in May 1967, a history of high 
blood pressure in 1966 was noted; however, the veteran's 
blood pressure reading was 128/68.  No diagnosis of 
hypertension was made.

Thereafter, private treatment reports show that, in 
January 1987, acute bronchitis was assessed.  In 
February 1987, continuing bronchitis was assessed.  In 
March 1997, hypertension was diagnosed.  In December 1988, an 
electrocardiogram showed no significant abnormalities, except 
for a cardiac arrhythmia.  Acute bronchitis was assessed.  In 
December 1990, acute bronchitis, probably viral was assessed.  

VA outpatient treatment records show that, in September 1997, 
hypertension was assessed.  A blood pressure reading of 
166/90 was noted.  In October 1997, hypertension was 
assessed.  In November 1997, bronchitis was diagnosed, and 
hypertension was assessed.  In February 1998, hypertension 
was assessed.  In April 1998, bradycardia was diagnosed.  In 
August 1998, bronchitis was assessed.  Chest x-rays revealed 
no active disease.

At a VA examination in October 1997, the veteran reported 
that his hypertension has been present for several years, but 
that it was under control with Hydrochlorothiazide.  He also 
reported that palpitations had been noted for three years and 
that he had been informed that it was the result of his 
hypertension.  Chest examination revealed decreased breath 
sounds bilaterally with bilateral wheezing noted upon 
inspiration and expiration.  Cardiovascular examination 
revealed a regular rate and rhythm with no gallops, rubs or 
murmurs.  The impressions included hypertension, palpitation, 
and chronic bronchitis.  The examiner noted that the 
veteran's hypertension was under stable control with 
Hydrochlorothiazide.  The examiner noted that palpitation was 
not an active problem and that it was most likely the fault 
of weight or hypertension.  Finally, the examiner noted that 
chronic bronchitis was most likely the result of the 
veteran's smoking.

A VA discharge summary, dated from March to April 1998, shows 
that the veteran's discharge diagnoses were acute myocardial 
infarction and probable sleep apnea.  It was noted that the 
veteran had no known previous history of cardiac disease.

In addition to his testimony at a February 2000 hearing, the 
veteran submitted an article from the American Lung 
Association (ALA).  

As noted above, the veteran must present competent medical 
evidence of both current disability and relationship between 
that disability and service.  Although the veteran currently 
experiences problems as noted above, none of the examiners, 
private or VA, has found that any such problem is 
attributable to problems incurred in or aggravated by 
military service.  In short, no competent medical evidence 
has been presented to show that any hypertension, heart 
disease, or bronchitis is attributable to problems incurred 
in or aggravated by military service.  The Board has 
considered the veteran's written statements, ALA article, as 
well as October 1998 and February 2000 testimony regarding 
his opinion as to the etiology of each of these claimed 
disabilities.  Although the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since service, there is no indication 
that he is competent to comment upon etiology or time of 
onset.  See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. 
at 92-93; Espiritu, 2 Vet. App. at 494-95.  Consequently, 
absent the presentation of competent medical evidence showing 
a link between post-service disability or continued symptoms 
since service and military service, the veteran's claims may 
not be considered well grounded and must be denied.  
38 C.F.R. § 3.303.  Additionally, there is no basis in the 
evidence for finding that hypertension or cardiovascular 
disease was found during the one-year presumptive period 
following the veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

Disorder Manifested by Decayed and Missing Teeth

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a).  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  
38 C.F.R. § 3.381 (1999).  

The veteran contends that he had extensive restorative dental 
procedures performed during service.  He claims that, by 
1983, all of the restorations had failed to the extent that 
it was medically necessary to have his teeth replaced by 
prosthetics, which have caused him considerable pain and 
discomfort.  The veteran's service medical records show that 
his July 1965 initial dental examination showed a dental 
condition of Class II.  In January 1966, under local 
anesthesia, tooth number 31 was extracted.  The veteran's 
May 1967 separation examination report indicated that he was 
missing teeth 1, 16, 17 and 31.  Thereafter, a private 
treatment report from a dentist shows that, in June 1983 and 
November 1986, the veteran received dental treatment.

In the instant case, the veteran seeks service connection for 
a disorder manifested by decayed and missing teeth for VA 
compensation purposes.  Compensation for missing teeth, 
periodontal disease, and similar dental disease may not be 
granted.  Id.  The veteran has replaceable missing teeth, 
and, therefore, service connection for compensation purposes 
is prohibited.  Significantly, however, the record does not 
contain competent medical evidence attributing any cognizable 
dental disorder within the meaning of 38 C.F.R. § 3.381 to 
the veteran's active military service.  Competent medical 
evidence of a nexus between current disability and the 
veteran's active military service is required for a finding 
of a well-grounded claim.  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that any dental disorder that he 
currently experiences is traceable to military service, 
either having its onset during service or as the product of 
continued symptoms since service.  Consequently, the 
veteran's claim of service connection for a dental disorder 
for compensation purposes must be found to be not well 
grounded.  


ORDER

Service connection for hearing loss is denied.

Service connection for bronchitis is denied.

Service connection for a disorder manifested by decayed and 
missing teeth for compensation purposes is denied.

Service connection for heart disease is denied.

Service connection for hypertension is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


